Exhibit 10.1

 

2014 Supplement to SECURITIES PURCHASE AGREEMENT

 

This 2014 Supplement to Securities Purchase Agreement (the “Supplement”) is made
as of December 19, 2013 by and between MeetMe, Inc., a Delaware corporation (the
successor to Quepasa Corporation, the “Company”), and Mexicans & Americans
Trading Together, Inc., a Delaware corporation (“Investor”).

 

WHEREAS, the Company’s predecessor and Investor entered into a Securities
Purchase Agreement, dated as of October 17, 2006 (the “Original Agreement”),
providing for, among other things, certain representation by Investor on the
Company’s board of directors (the “Board”);

 

WHEREAS, the Company and the Investor desire to supplement the terms of the
Original Agreement for the period (the “Supplemental Period”) from the date
hereof to and including the date of the Company’s first annual meeting held
after July 31, 2014 (the “Designated Next Annual Meeting”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Supplement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

1.

Additional Board Representative Right.

 

(a)     During the Supplemental Period, the Company shall fix the size of the
Board at seven directors. Except as otherwise agreed to by a majority of the
Specified Directors, effective at the Designated Next Annual Meeting, the size
of the Board shall be reduced to six directors. “Specified Directors” means
directors of the Company who are not the Investor Designee, the Supplemental
Period Designee, or persons who served on the board of directors of Quepasa
Corporation.

 

(b)     During the Supplemental Period, the Company shall appoint to the Board
one person designated by the Investor whom the Investor reasonably believes is
experienced in the Internet social networking industry and who has not
previously served on the Board (the “Supplemental Period Designee”). The
Supplemental Period Designee shall be in addition to the Investor Designee
provided for in the Original Agreement, which is currently Mr. Alonso Ancira.
The Company shall enter into an indemnification agreement with the Supplemental
Period Designee on substantially the same terms as set forth in the Company’s
standard form of director indemnification agreement.

 

(c)     If the Supplemental Period Designee desires to continue to serve on the
Board following the Designated Next Annual Meeting, Investor agrees to designate
the Supplemental Period Designee as the Investor Designee for election at the
Designated Next Annual Meeting. If the Supplemental Period Designee does not
desire to continue to serve on the Board following the Designated Next Annual
Meeting, Investor will designate a person other than Mr. Alonso Ancira as the
Investor Designee.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Investor shall instruct the Investor Designee and the Supplemental
Period Designee: (i) in connection with the Board’s determination of whom to
nominate to stand for election to the Board at the Designated Next Annual
Meeting, to vote against the inclusion of more than three persons who are not
Specified Directors on the Company’s slate of nominees; and (ii) in connection
with the scheduling of the Company’s 2014 annual meeting of stockholders, to
only vote in favor of the selection of a meeting date in August 2014 except as
otherwise consented to by a majority of the Specified Directors; provided,
however, that the parties acknowledge and agree that the Investor’s instructions
pursuant to this Section 1(d) shall not obligate any director of the Company to
take any action in breach of his or her fiduciary duties to the Company.

 

(e)     At the Designated Next Annual Meeting, Investor will vote its shares of
capital stock in favor of no more than three persons who are not Specified
Directors.

 

2.

Mutual Representations. Each of the Company and Investor represents and warrants
to the other that: (a) it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) it has all
requisite corporate power and authority to enter into and to perform its
obligations under this Supplement; (c) the execution and delivery of this
Supplement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on its part; and (d)
this Supplement constitutes a valid and binding obligation of it enforceable
against it in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

3.

Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Original Agreement.

 

4.

Full Force and Effect. Except as expressly modified by this Supplement, all of
the terms, covenants, agreements, conditions and other provisions of the
Original Agreement shall remain in full force and effect in accordance with
their respective terms. From and after the date hereof, the Original Agreement
and this Supplement shall be read, taken and construed as one and the same
instrument, and as used in the Original Agreement, the terms “this Agreement,”
“herein,” “hereof,” and words of similar import shall mean and refer to, unless
the context requires otherwise, the Original Agreement as amended by this
Supplement.

 

5.

Governing Law. This Supplement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without giving effect to
conflict of laws or any other rules or principles which may require the
application of the laws of any other jurisdiction.

 

6.

Entire Agreement. This Supplement and the Original Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

 
2 

--------------------------------------------------------------------------------

 

 

7.

Specific Performance. The parties agree that irreparable damage would occur to
the Company and Investor in the event that any of the provisions of this
Supplement to be performed by the other were not performed in accordance with
their specific terms and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that each of the Company
and Investor shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity. The parties acknowledge that the awarding of equitable remedies is
within the discretion of the applicable court.

 

8.

Counterparts. This Supplement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Supplement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

[Signature page follows]

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



 

MEETME, INC.

 

 

 

 

 

By: /s/ Geoff Cook

 

Name: Geoff Cook

 

Title: CEO

 

 

 

 

 

 

 

MEXICANS & aMERICANS TRADING together, INC.

 

 

 

 

 

By: /s/ Andres Gonzalez Saravia

 

Name: Andres Gonzalez Saravia

 

Title: President



 